DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al (US 2007/0239138) in view of Ueda (US 5897488).
Regarding claim 1, Lawrence discloses:
A method for controlling an over-actuated system (100; Fig. 1) having shape memory alloy (SMA) hysteretic wire actuators (¶0093 – “the control system may be adapted to modulate application of a current to thereby independently control the temperature of the plurality of SMA actuators to achieve a desired bend state based at least in part on a non-linear hysteresis control model using feedback voltages obtained from the SMA actuator”), the method comprising: (a) generating by a controller a control signal (¶0094 – “The MFS may be controlled by a user via a stylus attached to the base of the endoscope instrument. Motion of the stylus provides commands to a control system”), wherein the control signal is generated based on a temperature model that takes into account physical limitations of the SMA hysteretic wire actuators (Figs. 17-20; ¶0089-0090 – “The control system contains two loops…. This loop compensates for the temperature hysteresis in the SMA actuator”), and a hysteresis model that describes hysteresis behavior of the SMA hysteretic wire actuators (Fig. 20); (b) inputting to the SMA hysteretic wire actuators the control signal (¶0094 – “The MFS may be controlled by a user via a stylus attached to the base of the endoscope instrument. Motion of the stylus provides commands to a control system”), wherein the SMA hysteretic wire actuators comprise at least three SMA wire actuators (202; Fig. 2; ¶0054 – “three actuators 202 per segment”); (c) changing displacement states of the SMA hysteretic wire actuators based on the control signal (¶0093 – “the control system may be adapted to modulate application of a current to thereby independently control the temperature of the plurality of SMA actuators to achieve a desired bend state based at least in part on a non-linear hysteresis control model using feedback voltages obtained from the SMA actuator”), such that a tip of the over-actuated system (100) moves with a number of degrees of freedom (¶0071 – “one, two, or three strings of actuators are operated by separate parallel busses, producing one, two, or three degrees of freedom in motion”).
Lawrence discloses all of the elements of the claim but is silent regarding “the over-actuated system moves with a number of degrees of freedom less than the number of SMA wire actuators.” However, Ueda teaches an over-actuated system (Fig. 36), thus being in the same field of endeavor, with six wire actuators (907) and three degrees of motion (Col. 20:10-42) because each degree of motion is controlled with a pair of wire actuators. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the over-actuated system of Lawrence to incorporate fewer degrees of motion than the number of wire actuators as taught by Ueda by pairing up the wire actuators for each degree of freedom in order to provide sufficient structure for the desired bending of the system. 
Regarding claim 2, Lawrence in view of Ueda discloses:
The method of claim 1 wherein the over-actuated system is a catheter (¶0022).
Regarding claim 3, Lawrence in view of Ueda discloses the method of claim 1 wherein the tip of the over-actuated system moves with two degrees of freedom (Lawrence; ¶0071 – the system may be configured with two degrees of freedom in motion). As modified in view of Ueda in the rejection of claim 1, the the number of SMA wire actuators is double the number of degrees of freedom, so there are at least three wires because there are four wires.
Regarding claim 5, Lawrence in view of Ueda discloses:
The method of claim 1 wherein the controller comprises a feedback controller (Fig. 17) that tracks a reference signal representing a desired value of an output of the SMA hysteretic wire actuators (Fig. 18; ¶0090 – a desired position Lr is compared to a measured position L in the feedback loop to predict and adjust the temperature control loop to ensure that the measured movement matches the reference desired movement of the actuators).
Regarding claim 6, Lawrence in view of Ueda discloses:
The method of claim 1 wherein the controller comprises a reference governor (Fig. 17) that generates a smart reference signal from a reference signal representing a desired value of an output of the SMA hysteretic wire actuators (¶0089-0090 – the reference signal is a desired motion of the wire actuators and the smart reference signal is a temperature control of the heater to cause the wire actuators to bend).
Regarding claim 7, Lawrence in view of Ueda discloses:
The method of claim 6 wherein the smart reference signal minimizes an error between the reference signal and an achievable output (Fig. 18; ¶0090 – with the temperature control loop, the segment moves similar to the reference).
Regarding claim 8, Lawrence in view of Ueda discloses:
The method of claim 6 wherein the control signal is generated based on the smart reference signal (¶0089-0090 – the reference signal is a desired motion of the wire actuators and the smart reference signal is a temperature control of the heater to cause the wire actuators to bend).
Regarding claim 10, Lawrence discloses:
An over-actuated device (100; Fig. 1) comprising: (a) a bendable tube (207; Fig. 2) comprising at least three shape memory alloy (SMA) hysteretic wire actuators (202; Fig. 2; ¶0054 – “three actuators 202 per segment”) having displacement states that change in response to a control signal such that a tip of the over-actuated system moves with a number of degrees of freedom (¶0093 – “the control system may be adapted to modulate application of a current to thereby independently control the temperature of the plurality of SMA actuators to achieve a desired bend state based at least in part on a non-linear hysteresis control model using feedback voltages obtained from the SMA actuator”); (b) a controller (Fig. 21) connected to the bendable tube (207), wherein the controller generates a control signal and inputs the control signal to the SMA hysteretic wire actuators (¶0094 – “The MFS may be controlled by a user via a stylus attached to the base of the endoscope instrument. Motion of the stylus provides commands to a control system”), wherein the control signal is generated by the controller based on a temperature model that takes into account physical limitations of the SMA hysteretic wire actuators (Figs. 17-20; ¶0089-0090 – “The control system contains two loops…. This loop compensates for the temperature hysteresis in the SMA actuator”), and a hysteresis model that describes hysteresis behavior of the SMA hysteretic wire actuators (Fig. 20).
Lawrence discloses all of the elements of the claim but is silent regarding “the over-actuated system moves with a number of degrees of freedom less than the number of SMA wire actuators.” However, Ueda teaches an over-actuated system (Fig. 36), thus being in the same field of endeavor, with six wire actuators (907) and three degrees of motion (Col. 20:10-42) because each degree of motion is controlled with a pair of wire actuators. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the over-actuated system of Lawrence to incorporate fewer degrees of motion than the number of wire actuators as taught by Ueda by pairing up the wire actuators for each degree of freedom in order to provide sufficient structure for the desired bending of the system. 
Regarding claim 11, Lawrence in view of Ueda discloses:
The device of claim 10 wherein the bendable tube is part of a catheter (¶0022).
Regarding claim 12, Lawrence in view of Ueda discloses the method of claim 1 wherein the tip of the over-actuated system moves with two degrees of freedom (Lawrence; ¶0071 – the system may be configured with two degrees of freedom in motion). As modified in view of Ueda in the rejection of claim 1, the the number of SMA wire actuators is double the number of degrees of freedom, so there are at least three wires because there are four wires.
Regarding claim 14, Lawrence in view of Ueda discloses:
The device of claim 10 wherein the controller comprises a feedback controller (Fig. 17) that tracks a reference signal representing a desired value of an output of the SMA hysteretic wire actuators (Fig. 18; ¶0090 – a desired position Lr is compared to a measured position L in the feedback loop to predict and adjust the temperature control loop to ensure that the measured movement matches the reference desired movement of the actuators).
Regarding claim 15, Lawrence in view of Ueda discloses:
The device of claim 10 wherein the controller comprises a reference governor (Fig. 17) that generates a smart reference signal from a reference signal representing a desired value of an output of the SMA hysteretic wire actuators (¶0089-0090 – the reference signal is a desired motion of the wire actuators and the smart reference signal is a temperature control of the heater to cause the wire actuators to bend).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Ueda further in view of Naser et al (“Characterization of the hysteresis Duhem model”, NPL appended to this action).
Regarding claim 4, Lawrence in view of Ueda discloses the method of claim 1 but is silent regarding “the hysteresis model is the Duhem model.” However, Naser teaches using a hysteresis model, thus being in the same field of endeavor, specifically a Duhem model of hysteresis in order to better translate a model to real experimental data because the Duhem model describes smooth hysteretic behavior (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the model of Lawrence to incorporate a Duhem model as taught by Naser in order to better translate a model to real experimental data, as recognized by Naser.
Regarding claim 13, Lawrence in view of Ueda discloses the device of claim 10 but is silent regarding “the hysteresis model is the Duhem model.” However, Naser teaches using a hysteresis model, thus being in the same field of endeavor, specifically a Duhem model of hysteresis in order to better translate a model to real experimental data because the Duhem model describes smooth hysteretic behavior (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the model of Lawrence to incorporate a Duhem model as taught by Naser in order to better translate a model to real experimental data, as recognized by Naser.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Ueda further in view of Zakerzadeh et al (“Precise position control of shape memory alloy actuator using inverse hysteresis model and model reference Adaptive Control System”, NPL appended to this action).
Regarding claim 9, Lawrence in view of Ueda discloses the method of claim 6 and further teaches the reference governor being dependent on the hysteresis model (Lawrence; Figs. 17-20) but is silent regarding “the reference governor is dependent an inverse hysteresis model.” However, Zakerzadeh teaches using a model for controlling SMA actuators (Abstract), thus being in the same field of endeavor, by using a hysteresis model and then compensating for said model with an inverse hysteresis model because this compensation increases accuracy and eliminates the steady state error in the position control process (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the model of Lawrence to incorporate an inverse hysteresis model as taught by Zakerzadeh in order to improve accuracy and eliminate the steady state error of position control of SMA actuators, as recognized by Zakerzadeh.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783